DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 have been examined and are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 11093479 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the claims of the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method of claims 1-7, the system of claims 8-14, and the non-transitory computer readable media of claims 15-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: processor and non-transitory computer readable storage media.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
	a block repository, wherein the block repository stores verified secure ledger data in one or more blocks that are cryptographically linked; a metadata database, wherein the metadata database stores metadata information for the one or more blocks in the block repository (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about a repository and database that store one block and its metadata. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and
	a processor configured to: receive a request to create a block content and to determine the block content for a block to be stored in the block repository and metadata content to be stored in the metadata database associated with the block to be stored in the block repository, wherein the metadata content includes one or more flags and source information; and broadcast the block to be stored in the block repository to be approved by participating nodes in a network (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking storing specific block content and specific metadata content. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a processor and non-transitory computer readable storage media. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 25-32 of the specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a processor and non-transitory computer readable storage media, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 25-32 of the specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 5, 7, 11-13, 15, and 17-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wadhwa et al., Pub. No.: US 20190280854 A1, hereinafter Wadhwa.

	As per claim 1, Wadhwa discloses A system for ledger data, comprising: 
	a block repository, wherein the block repository stores verified secure ledger data in one or more blocks that are cryptographically linked (paragraphs 15, 21, 33, fig. 1 item 120); 
	a metadata database, wherein the metadata database stores metadata information for the one or more blocks in the block repository (see at least paragraphs 14, 25, 50-54; fig. 4, items 460, 464); and
	a processor configured to: receive a request to create a block content and to determine the block content for a block to be stored in the block repository (paragraphs 21, 24, 27; fig. 4, items 460, 464)  and metadata content to be stored in the metadata database associated with the block to be stored in the block repository (see at least paragraphs 14, 25, 50-54; fig. 4, items 460, 464), wherein the metadata content includes one or more flags and source information (paragraphs 19, 34, 43, 55 disclose multiple examples of share flags; paragraphs cited above including at least 12, 14, 24, 27, 28, 53, 54 disclose multiple examples of source information); and 
	broadcast the block to be stored in the block repository to be approved by participating nodes in a network (see paragraphs above including at least paragraph 19 for consensus mechanisms wherein a consensus mechanism is used to commit/store blocks after they are independently approved by participating nodes).

	As per claim 23, Wadhwa discloses A method for a ledger data system, comprising: receive, using a processor, a request to create a block content (paragraph 21, 24, 27; fig. 4, items 460, 464) and to determine the block content for a block to be stored in a block repository (paragraphs 15, 21, 33, fig. 1 item 120) and metadata content to be stored in a metadata database associated with the block to be stored in the block repository (see at least paragraphs 14, 25, 50-54; fig. 4, items 460, 464), wherein the block repository stores verified secure ledger data in one or more blocks that are cryptographically linked (paragraphs 15, 21, 33, fig. 1 item 120), wherein the metadata database stores metadata information for the one or more blocks in the block repository (see at least paragraphs 14, 25, 50-54; fig. 4, items 460, 464), wherein the metadata content includes one or more flags and source information (paragraphs 19, 34, 43, 55 disclose multiple examples of share flags; paragraphs cited above including at least 12, 14, 24, 27, 28, 53, 54 disclose multiple examples of source information) and broadcast the block to be stored in the block repository to be approved by participating nodes in a network (see paragraphs above including at least paragraph 19 for consensus mechanisms wherein a consensus mechanism is used to commit/store blocks after they are independently approved by participating nodes).

	As per claim 24, it is analogous to claim 23 and is therefore likewise rejected. See Wadhwa, at least paragraphs 69-78 for the claimed computer program product and non-transitory computer readable storage medium. 

	As per claim 2, Wadhwa discloses The system as in claim 1, wherein the processor is further configured to provide a flag display indication of the one or more flags for display to a candidate (paragraphs 19, 34, 43, 55 disclose multiple examples of share flags where (candidate) users have access to controls to set sharing of data with respect to certain viewing parties; also, third party viewers are also aware that certain information is not currently being shared and can request access to it as disclosed at least in paragraphs 34 and 55) .

	As per claim 3, Wadhwa discloses The system as in claim 1, wherein a valid flag indicates whether data stored in the block has been reported as inaccurate (paragraphs 26, 29).

	As per claim 4, Wadhwa discloses The system as in claim 1, wherein the one or more flags includes a share flag (paragraphs 19, 34, 43, 55 disclose multiple examples of share flags; paragraphs cited above including at least 12, 14, 24, 27, 28, 53, 54 disclose multiple examples of source information), wherein the share flag indicates whether a user has given permission to share the block (paragraphs 19, 34, 43, 55).

	As per claim 5, Wadhwa discloses The system as in claim 1, wherein the source information comprises information on who provided a base content of the block content for the block (see at least paragraphs 13, 24, 25, 27).

	As per claim 7, Wadhwa discloses The system as in claim 1, wherein the metadata content is provided to be displayed to a user (paragraphs 34, 50, 55).

	As per claim 11, Wadhwa discloses The system as in claim 1, wherein the metadata database includes a chain metadata (paragraphs 19, 34, 43, 55 disclose multiple examples “chain” metadata such as role based security information, ACL’s; also, paragraph 29 discloses data cannot be erased even after being replaced with new data to stand in its place (i.e. “chain” metadata)).

	As per claim 12, Wadhwa discloses The system as in claim 11, wherein the chain metadata includes one or more of the following: a unique system ID, a chain root ID, and a forget-me flag (see rejection of claim 11, note that the immutable, unalterable blockchain records that cannot be erased correspond to one particular record or blockchain transaction (i.e. chain root ID), and that new data stands in place of old, inaccurate data (i.e. “forget-me” flag); additionally, and/or alternatively, paragraphs 19, 34, 43, 55 disclose multiple examples of “forget-me” flags such as role based security information, ACL’s).

	As per claim 13, Wadhwa discloses The system as in claim 12, wherein the forget-me flag indicates whether a user has chosen to forget a chain associated with the block  (see rejection of claim 11, note that the immutable, unalterable blockchain records that cannot be erased correspond to one particular record or blockchain transaction (i.e. a chain), and that new data stands in place of old, inaccurate data (i.e. the unalterable blockchain records are “a chain associated with the block” that are chosen to be forgotten by a user (such as a verifying university)).

	As per claim 15, Wadhwa discloses The system as in claim 1, wherein the processor is further configured to store the block content as the block in the block repository (paragraphs 15, 21, 33, fig. 1 item 120).

	As per claim 17, Wadhwa discloses The system as in claim 1, wherein the processor is further configured to read the block content from the block repository in response to a request by a requestor (see rejection of claim 1 including at least paragraphs 33, 43).

	As per claim 18, Wadhwa discloses The system as in claim 17, wherein reading the block content includes reading the metadata content associated with the block (see rejection of claim 1 including at least paragraphs 33, 43).

	As per claim 19, Wadhwa discloses The system as in claim 18, wherein the block content is read or provided to the requestor based at least in part on the one or more flags (see rejection of claim 1 including at least paragraphs 33, 43, 55).

	As per claim 20, Wadhwa discloses The system as in claim 19, wherein the block content is not provided to the requestor in response to a forget-me determination that a forget-me flag is true for a block chain associated with the block (see rejection of claim 19; note that at least paragraphs 19, 34, 43, 55 disclose multiple examples of “forget-me” flags such as role based security information, ACL’s which are used to hide, or not provide content).

	As per claim 21, Wadhwa discloses The system as in claim 19, wherein the block content is not provided to the requestor in response to a not valid determination that a valid flag is not true for the block (see rejection of claim 19 including at least paragraph 29).

	As per claim 22, Wadhwa discloses The system as in claim 19, wherein the block content is not provided to the requestor in response to a not share determination that a share flag is not true for the block (see rejection of claim 19 including at least paragraphs 19, 34, 43, 55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Seger, II, Pub. No.: 20170264428, hereinafter Seger, II.

	As per claim 6, Wadhwa discloses the system as in claim 5. Although Wadhwa discloses the blockchain data structure, Wadhwa does not expressly spell out the claim language of wherein the block content comprises the base content, a block ID, and a previous block ID. However, in the related field of endeavor of blockchain technology, Seger, II discloses this limitation. See Seger, II, see at least paragraphs 27, 30, 42.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Seger, II’s teaching would have allowed Wadhwa’s method to implement the well-known technique of incorporating identifying information of a previous block, in a current blocks identifying information in order to “provide the cryptographic glue of a blockchain implementation” that results in a data structure that is “extremely tamper resistant” and “enforces an arrow of time” (Seger, II, paragraphs 19, 27). 

	As per claim 8, Wadhwa discloses the system as in claim 1. Although Wadhwa discloses the blockchain data structure, Wadhwa does not expressly spell out the claim language of wherein the metadata content also includes a block reference ID. However, in the related field of endeavor of blockchain technology, Seger, II discloses this limitation. See Seger, II, see at least paragraphs 27, 30, 42.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Seger, II’s teaching would have allowed Wadhwa’s method to implement the well-known technique of incorporating identifying information of a previous block, in a current blocks identifying information in order to “provide the cryptographic glue of a blockchain implementation” that results in a data structure that is “extremely tamper resistant” and “enforces an arrow of time” (Seger, II, paragraphs 19, 27). 

	As per claim 9, Wadhwa as modified discloses the system as in claim 8, wherein the block reference ID comprises a hash (Seger, II, see at least paragraphs 27, 30, 42 and see rationale to combine as provided in the rejection of claim 8). 

	As per claim 16, Wadhwa discloses the system as in claim 15. Although Wadhwa discloses the blockchain data structure, Wadhwa does not expressly spell out the claim language of, wherein the block is stored linked to a previous block using a previous block ID. However, in the related field of endeavor of blockchain technology, Seger, II discloses this limitation. See Seger, II, see at least paragraphs 27, 30, 42.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Seger, II’s teaching would have allowed Wadhwa’s method to implement the well-known technique of incorporating identifying information of a previous block, in a current blocks identifying information in order to “provide the cryptographic glue of a blockchain implementation” that results in a data structure that is “extremely tamper resistant” and “enforces an arrow of time” (Seger, II, paragraphs 19, 27). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Liu et al., Patent No.: US 7809882 B1, hereinafter Liu.

	As per claim 10, Wadhwa discloses the system as in claim 1. Although Wadhwa discloses the blockchain data structure, Wadhwa does not expressly spell out the claim language of wherein the metadata content also includes a timestamp. However, in the related field of endeavor of blockchain technology, Liu discloses this limitation. See Liu, col.6, lines 20-25. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Liu’s teaching would have allowed Wadhwa’s method to implement the well-known technique of incorporating timestamp information in metadata. This would allow for storing the time information at which the data was created by a user which is required by blockchain ledger in order to create its temporal chain based data structure. Furthermore, note that Liu discloses storing data and metadata separately in fig. 3, cache database 12. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Work et al., Pub. No.: US 20060042483 A1, hereinafter Work.

As per claim 14, Wadhwa discloses the system as in claim 1. Wadhwa does not explicitly disclose, however Work, in the related field of endeavor of storing and sharing data regarding a user’s skills, discloses wherein the metadata database includes a confidence metadata, wherein the confidence metadata is calculated based at least in part on a source for the block content stored in the block (Work, paragraphs 11, 198-206).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Work’s teaching would have allowed Wadhwa’s method to report the confidence (e.g. “high”) for resume content based on employer, educational and professional institutions/organizations (i.e. calculated based on a source for block content). This would “provide the appropriate level of confidence and validity” of a user (Work, paragraph 11) and would allow for “evaluating the reputation” of the user (Work, abstract).

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Tummuru et al.
DECENTRALIZED CREDENTIALS VERIFICATION NETWORK
20180082256; see pars. 8, 41, 49
 
Woodward
METHODS AND SYSTEMS FOR PROVIDING INFORMATION CONTENT TO USERS
20130224718; see pars. 131-132




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154